Porter, J.
delivered the opinion of the court. In this action, the balance of an account, averred to be due by the defendant, is stated to be two hundred and eighty eight dolars and sixty-three cents, and the prayer in the petition is for judgment for that amount. The defendant pleads the general issue, and sets up are convention for fifty-six dollars and thirteen cents. The court below were of that opinion, and gave judgment accordingly. The plaintiffs appealed.
We do not think this a case of which this court has jurisdiction. The sum demanded in the petition does, not give it. Neither does the amount of the judgment rendered confer it. It is said the account investigated at the trial, shews that transactions to a much larger amount than three hundred dollars were gone into, and that the claim of the defendant, added to that of the plaintiffs, proves that more than three hunded dollas were disputed between the parties. Neither of these circumstances enables us to take cognizance of the case. The claim in the answer, if considered as a com*315pensation, cannot be added to the demand in the petition, for it goes to extinguish it; if viewed as a reconvention, it is in the nature of a new action, and the sum claimed is only fifty-six dollars. The argument drawn from the amount of the matters contested, at the trial, supposes an examination of the merits, which cannot be gone into, unless on the face of the pleadings, the case appears to be one of which we have jurisdiction.
M'Caleb for the plaintiffs; Christy for the defendant.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed with costs.